EXAMINER’S COMMENT

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: snap fit mechanism in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 07 February 2022.

The claims 19 May 2020 have been amended as follows:

Claim 1: An implant for stabilizing first and second adjacent bones in a patient, comprising:
a first endplate having a first side adapted to be affixed to the first bone of the patient, and a second side opposite the first side, the second side having a first part of a snap fit mechanism, the first endplate having a plurality of projections adapted to be affixed to the first bone;
a resilient core having a third side and a second part of the snap fit mechanism such that the resilient core mates with the first endplate through the snap fit mechanism, the resilient core further including a fourth side opposite the third side;

whereby a vertical axis of the implant is defined as extending through the first and second endplates from the first adjacent bone to the second adjacent bone;
whereby the core is positionable between the first and second endplates;
wherein the core separates the first and second endplates at a relative first distance along the vertical axis, the core being resiliently deformable under pressure to separate the first and second endplates at a second, lesser relative distance along the vertical axis; 
wherein a plurality of pins extend from the second side of the first endplate substantially transverse to the vertical axis of the implant to connect the first endplate to the core;  and
wherein when said first endplate is affixed to the first adjacent bone, and said second endplate is affixed to the second adjacent bone, and said core is positioned between said first and second endplates, the first and second adjacent bones are stabilized, and said core may both resiliently deform and slide separately or simultaneously, to enable a kinematic movement of the two adjacent bones similar to a natural kinematic movement of the bones.

Claim 9 has been cancelled.



Claim 10: An implant for stabilizing first and second adjacent bones in a patient, comprising:
a first endplate having a first side adapted to be affixed to the first bone of the patient, and a second side opposite the first side, the second side having a first part of a snap fit mechanism, the first endplate having a plurality of projections adapted to be affixed to the first bone;
a resilient core having a third side and a second part of the snap fit mechanism such that the resilient core mates with the first endplate through the snap fit mechanism, the resilient core further including a fourth side opposite the third side, the fourth side having a convex surface having a first radius;
a second endplate having a fifth side engageable with the fourth side, and a sixth side opposite the fifth side adapted to be affixed to the second bone of the patient, the second endplate having a plurality of projections adapted to be affixed to the second bone, the fifth side having a recessed concave surface having a second radius smaller than the first width so as to provide a sliding motion relative to each other;
whereby a vertical axis of the implant is defined as extending from the first adjacent bone to the second adjacent bone;
whereby the core is positionable between the first and second endplates;
wherein the core separates the first and second endplates at a relative first distance along the vertical axis, the core being resiliently deformable under pressure to 
wherein a plurality of pins extend from the second side of the first endplate substantially transverse to the vertical axis of the implant to connect the first endplate to the core;  and
wherein when said first endplate is affixed to the first adjacent bone, and said second endplate is affixed to the second adjacent bone, and said core is positioned between said first and second endplates, the first and second adjacent bones are stabilized, and said core may both resiliently deform and slide separately or simultaneously, to enable six degrees of kinematic motion of the two adjacent bones similar to a natural kinematic movement of the bones.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose an implant having a fist end plate and a resilient core having snap fit mechanisms and a plurality of pins as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775